                                                               Case 2:21-cv-00334-JCM-VCF Document 12
                                                                                                   15 Filed 04/13/21
                                                                                                            04/16/21 Page 1 of 4




                                                           1    FISHER & PHILLIPS LLP
                                                                SCOTT M. MAHONEY, ESQ.
                                                           2    Nevada Bar No. 1099
                                                                BRIAN L. BRADFORD, ESQ.
                                                           3
                                                                Nevada Bar No. 9518
                                                           4    300 S. Fourth Street
                                                                Suite 1500
                                                           5    Las Vegas, NV 89101
                                                                Telephone: (702) 252-3131
                                                           6    E-Mail Address: smahoney@fisherphillips.com
                                                                E-Mail Address: bbradford@fisherphillips.com
                                                           7
                                                                Attorney for Defendants, Spiliadis Management, LTD
                                                           8    and Managed Business Services, Inc.

                                                           9                        UNITED STATES DISTRICT COURT
                                                                                           DISTRICT OF NEVADA
                                                          10

                                                          11    DAMIAN COLE,                                   )    Case No.: 2:21-cv-00334-JCM-VCF
                                                                                                               )
FISHER & PHILLIPS LLP




                                                          12                           Plaintiff,              )
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                               )    STIPULATION AND ORDER
                                                          13            vs.                                    )    REGARDING VOLUNTARY
                                                                                                               )    DISMISSAL OF MANAGED
                                                          14
                                                                SPILIADIS MANAGEMENT LTD., a                   )    BUSINESS SERVICES, INC.
                                                          15    Nevada Corporation; MANAGED                    )
                                                                BUSINESS SERVICES, INC., a Nevada              )
                                                          16    Corporation; DOES I-X; and ROE                 )
                                                                Business Entities I-X,                         )
                                                          17                                                   )
                                                          18                        Defendants.                )

                                                          19            This Stipulation is entered into by and among Damian Cole (“Plaintiff”),
                                                          20
                                                                Managed Business Services, Inc. (“Managed Pay”) and Spiliadis Management Ltd.
                                                          21
                                                                (“Milos”) with regard to the above referenced matter.
                                                          22
                                                                I.      UNDERSTANDING
                                                          23

                                                          24            The purpose of this Stipulation is to set forth the understanding and agreement

                                                          25    of Managed Pay, Milos, and Plaintiff with regard to the basis for a voluntary dismissal

                                                          26    of Managed Pay, without prejudice to refiling a claim against Managed Pay. As a basis
                                                          27
                                                                for Plaintiff’s filing of a voluntary dismissal without prejudice, the parties agree to the
                                                          28
                                                                following:
                                                                                                           -1-
                                                                FP 40308590.1
                                                               Case 2:21-cv-00334-JCM-VCF Document 12
                                                                                                   15 Filed 04/13/21
                                                                                                            04/16/21 Page 2 of 4




                                                           1    II.     WHEREAS:

                                                           2            Managed Pay and Milos represent that Managed Pay and Milos have been
                                                           3
                                                                party to a Professional Employer Organization Client Service Agreement (“Service
                                                           4
                                                                Agreement”); and
                                                           5
                                                                        WHEREAS, Plaintiff, Milos, and Managed Pay wish to, at this time, not litigate
                                                           6
                                                                the issue of whether Managed Pay functioned as an employer within the meaning of the
                                                           7

                                                           8    allegations of the Complaint in this matter (“Complaint”) and whether Managed Pay

                                                           9    exercised direction and control over Plaintiff or over any of the other employees working in a
                                                          10    professional employer organization (“PEO”) relationship pursuant to the Service
                                                          11
                                                                Agreement between Milos and Managed Pay; and
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                        WHEREAS, Managed Pay and Milos represent that during the period of time
                          Las Vegas, Nevada 89101




                                                          13
                                                                the Service Agreement has been in effect Managed Pay has only performed traditional
                                                          14

                                                          15    PEO services, as more particularly described in the Service Agreement.

                                                          16    III.    NOW THEREFORE:

                                                          17            Defendants Managed Pay and Milos represent:
                                                          18            1.      Milos represents that during the period of time the Service Agreement
                                                          19
                                                                has been in effect, Managed Pay has only performed traditional PEO services for
                                                          20
                                                                Milos, which include the provision of payroll administration, the provision of workers’
                                                          21
                                                                compensation insurance, and the provision of human resources and other services as
                                                          22

                                                          23    more particularly described in the Service Agreement, and that Milos maintained

                                                          24    direction and control over Plaintiff and over all other employees working at Milos who

                                                          25    were employed in a PEO relationship with Managed Pay during all periods applicable
                                                          26
                                                                to the Complaint.
                                                          27

                                                          28

                                                                                                             -2-
                                                                FP 40308590.1
                                                               Case 2:21-cv-00334-JCM-VCF Document 12
                                                                                                   15 Filed 04/13/21
                                                                                                            04/16/21 Page 3 of 4




                                                           1            2.      Managed Pay and Milos represent that at all times during the period of

                                                           2    time that the Service Agreement has been in effect, Managed Pay has never functioned
                                                           3
                                                                as an “employer” of any Milos employee, including Plaintiff, within the meaning of the
                                                           4
                                                                allegations of the Complaint, and that Managed Pay has not at any time exercised
                                                           5
                                                                direction and control over Plaintiff or over any other employee of Milos working in a PEO
                                                           6
                                                                relationship with Managed Pay.
                                                           7

                                                           8            3.      Milos stipulates that, without admitting any liability, at all times material

                                                           9    to the Complaint, Milos and not Managed Pay, functioned as an employer of Plaintiff

                                                          10    and the other employees working in a PEO relationship with Managed Pay.
                                                          11            4.      Without admitting to or agreeing with the previously stated
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500




                                                                representations of the Defendants in this case, Plaintiff agrees to dismiss Managed Pay
                          Las Vegas, Nevada 89101




                                                          13
                                                                from this case without prejudice. To the extent it is necessary or desired by Plaintiff to
                                                          14
                                                                name Managed Pay as a party to this action in the future, Managed Pay stipulates and
                                                          15

                                                          16    agrees not to argue or assert any of the following defenses to it being re-named or

                                                          17    included as a party: waiver; estoppel; laches; failure to join necessary or indispensable

                                                          18    parties; or statute of limitations, with regard to any aspect of the Complaint as it currently
                                                          19
                                                                exists, unless such defenses were already available to Managed Pay at the time of the
                                                          20
                                                                initial filing of the Complaint. It is understood by the parties that Plaintiff does not
                                                          21
                                                                stipulate to any of the claims, defenses, or representations made by Defendants in
                                                          22
                                                                paragraphs 1-3 in this Section III.
                                                          23

                                                          24            5.      Managed Pay agrees that after it is voluntarily dismissed, it will be

                                                          25    subject to written discovery requests and deposition notices as though it was a party to
                                                          26    the above referenced action.
                                                          27

                                                          28

                                                                                                             -3-
                                                                FP 40308590.1
                                                               Case 2:21-cv-00334-JCM-VCF Document 12
                                                                                                   15 Filed 04/13/21
                                                                                                            04/16/21 Page 4 of 4




                                                           1            6.      Plaintiff will file a notice of voluntary dismissal without prejudice as to

                                                           2    Managed Pay with regards to the Complaint on or before April 19, 2021.

                                                           3            7.      Each party shall bear its own fees and costs incurred through the filing

                                                           4    of the voluntary dismissal of the Complaint contemplated by this Stipulation.
                                                           5
                                                                        IN WITNESS WHEREOF, Plaintiff, Milos and Managed Pay have herewith
                                                           6
                                                                caused this Stipulation to be executed the date and year below written.
                                                           7
                                                                        Dated this 13th day of April, 2021.
                                                           8

                                                           9            AGREED TO BY:

                                                          10
                                                                  FISHER & PHILLIPS                            KEMP & KEMP
                                                          11
FISHER & PHILLIPS LLP




                                                          12      By:/s/ Brian L. Bradford___                  By: /s/__James P. Kemp_____
                        300 S Fourth Street, Suite 1500




                                                                  Scott M. Mahoney, Esq.                       James P. Kemp, Esq.
                          Las Vegas, Nevada 89101




                                                          13      Brian L. Bradford, Esq.                      Victoria L. Neal, Esq.
                                                                  300 S. Fourth Street #1500                   7435 W. Azure Drive #110
                                                          14      Las Vegas. NV 89101                          Las Vegas, NV 89130
                                                                  Attorney for Defendants                      Attorney for Plaintiff
                                                          15

                                                          16                                             ORDER
                                                          17            IT IS SO ORDERED:
                                                          18

                                                          19

                                                          20                                          U.S. DISTRICT COURT JUDGE
                                                                                                        April 16, 2021
                                                          21
                                                                                                      DATED
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                           -4-
                                                                FP 40308590.1
